41 N.Y.2d 818 (1977)
In the Matter of the Arbitration between Fayetteville-Manlius Central School District, Respondent, and Fayetteville-Manlius Teachers Association, Appellant.
Court of Appeals of the State of New York.
Argued January 3, 1977.
Decided February 8, 1977.
Richard C. Heffern and Bernard F. Ashe for appellant.
Carter Strickland and John F. Lawton for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order reversed, with costs, the arbitrator's award reinstated for reasons given in the dissenting opinion by Mr. Justice HARRY D. GOLDMAN at the Appellate Division (51 AD2d 91, 93-96) and the matter remitted to Supreme Court, Onondaga County, for the entry of appropriate judgment.